2.	Applicant’s election of the species in which (A) the aminocoumarin compound is novobiocin, (B) the polymyxin is polymyxin B, (C) the infection is bacteremia, and (D) the Gram-negative bacterium is Escherichia coli in the reply filed on January 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 64, 66-69, and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.
	The examiner notes that Applicant considers claim 75, drawn to a method in which the Gram-negative bacterium is a non-opportunistic pathogen, to be an elected claim.  However, Applicant’s elected bacterium, E. coli, is considered by the prior art to be an opportunistic pathogen.  See, e.g. Pouillot et al (U.S. Patent Application Publication 2017/0000831) at paragraph [0009] and Luider et al (U.S. Patent Application Publication 2013/0244230) at paragraph [0004].  Accordingly, claim 75 is deemed by the examiner to be drawn to a non-elected species.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:

	Applicant must provide an original computer readable form (CRF) copy of the Sequence Listing, a paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.821(f) and (g). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the ASCII text file as set forth in MPEP 2422.03(a).  Such a submission still requires a statement of no new matter as required by 37 CFR 1.821(g) or 1.825(g), but does not require a statement that the paper and computer readable copies are the same.  See Legal Framework For EFS-WEB (06 April 2011), section I1, at https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11#heading-9.
4.	The preliminary amendment to the specification filed January 16, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph after the title at page 1 of the specification contains new matter because of its incorporation-by-reference to U.S. Provisional Application No. 62/533,554.  The filing date of the instant application is not the date that it entered the national stage, but 
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 62, 63, 65, 70-74 and 76-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are drawn to a “monotherapeutic method”.  Page 6, line 32, defines “monotherapy” as treatment of a disease with one drug.  However, the independent claim requires the administration of two drugs, i.e. the aminocoumarin compound and the polymyxin compound.  Accordingly, the claims are self-contradictory as to whether one or two drugs are to be administered to the individual.  If Inventors intend to claim monotherapy, it is unclear which of the two drugs is to be administered.  Claim 62 is indefinite because it appears to be self-contradictory.  Claim 62 recites that “the aminocoumarin compound… exhibits decreased inhibition of DNA gyrase relative to the aminocoumarin”.  It is unclear how a compound can exhibit decreased properties relative to itself.  It is possible that Inventors intended to compare the activity of the selected aminocoumarin compound to a standard aminocoumarin, e.g., clorobiocin or coumermycin A1.  Compare originally filed claims 7 and 9.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 48, 62, 65, 70-74, and 76-79 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al (U.S. Patent Application Publication 2016/0222061).  Brown et al teach the treatment of bacterial infections using a combination of a polymyxin derivative and a second active agent.  The bacterial infection can be an E. coli infection or bacteremia.  The second active agent can be novobiocin.  The two active agents can be administered together in the same formulation together with a biologically acceptable excipient.  Administration can be in unit dose form, and administration can be oral, intranasal, pulmonary, ocular, and parenteral.  See, e.g., paragraphs [0025], [0044], [0046], [0062], [0063], [0073], [078], [0537], [0561], [0567], [0569], [0577], [0583], [0588], [0590], [0591], [0594], [0597], and [0675]; Table 7H; and claims 1, 10, 68, 71, and 72.  With respect to instant claims 62 and 65, because Brown et al teach Inventors’ elected species of an aminocoumarin compound, i.e. novobiocin, inherently the novobiocin taught by Brown et al will bind to an Lpt protein such as LptB in a Gram-negative bacterium and/or inherently the novobiocin taught by Brown et al will exhibit decreased inhibition of DNA gyrase with respect to some aminocoumarin to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the methods of Brown and Inventors’ claimed methods to shift the burden to Inventors to provide evidence that the claimed methods are unobviously different than the methods of Brown et al. 
8.	Claims 48, 62, 63, 65, 70-72, 74, and 79 are rejected under 35 U.S.C. 103 as being obvious over the Loutet et al article (International Journal of Antimicrobial Agents, Vol. 46, pages 376-380).  The Loutet et al article teaches that a combination of novobiocin and polymyxin B act synergistically against isolates comprising Burkholderia cenocepacia, and that clorobiocin and polymyxin B act additively against the same.  B. cenocepacia complex is known to cause severe pulmonary infections in patients with cystic fibrosis.  See the Abstract; sections 3.2 and 3.3; Tables 1 and 2; and page 380, column 1, first and second full paragraphs.  B. cenocepacia is a gram-negative bacteria.  The Loutet et al article does not teach in vivo treatment of B. cenocepacia infections in cystic fibrosis patients by administering a combination of polymyxin B plus either novobiocin or clorobiocin.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat B. cenocepacia infections in cystic fibrosis patients by administering a combination of polymyxin B plus either novobiocin or clorobiocin because it is desirable to treat such infections when present in a patient, because the Loutet et al article teaches that polymyxin B plus either novobiocin or clorobiocin are effective against B. cenocepacia in vitro, and because the Loutet et al article concludes that the in vitro results support in vivo use of the antibiotic combinations to treat B. cenocepacia infections, possibly in the form of a nebulised solution or a dry powder inhaler.  With respect to instant claims 62 and 65, the Loutet et al article teaches the use of novobiocin, i.e. Applicant’s elected aminocoumarin species.  Inherently the novobiocin taught by the Loutet et al article will bind to an Lpt protein such as LptB in a Gram-negative bacterium and/or inherently the novobiocin taught by the Loutet et al article will exhibit decreased inhibition of DNA gyrase with respect to some aminocoumarin to the same extent claimed by Inventors.  Note that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  See MPEP 2145(II).
9.	Vaara (U.S. Patent No. 4,510,132) is cited as art of interest, teaching the use of a combination of polymyxin B nonapeptide and novobiocin to treat bacterial infections such as Salmonella typhimurium and E. coli.  See Examples 3 and 4.  However, Inventors have defined the claim terminology “polymyxin compound” at page 5, line 19, of the specification so as to exclude polymyxin B nonapeptide.  Accordingly, Vaara’s teachings of polymyxin B nonapeptide do not meet the instant claim limitations.  To the extent that Vaara teaches or suggests polymyxin B derivatives other than polymyxin B nonapeptide, this disclosure of Vaara is deemed to be essentially duplicative of the references applied above.
The Kapur et al article (Indian J. Vet. Med., Vol. 5, page 107) is cited as art of interest,  teaching the treatment of mastitis in cows and buffaloes by infusion of a mixture comprising novobiocin and polymyxin B sulphate.  However, the infections treated in the Kapur et al article are caused by gram-positive bacteria.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 5, 2021